Citation Nr: 0922015	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-37 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to March 9, 2007, and to an evaluation in excess of 40 
percent from March 9, 2007, for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk




INTRODUCTION

The Veteran had active service from November 1952 to April 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
hearing loss assigning a 10 percent evaluation, effective 
November 9, 2005.  In October 2007, the RO increased the 
disability rating for bilateral hearing loss from 10 percent 
to 40 percent disabling, effective March 9, 2007.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  From the effective date of service connection, November 
9, 2005, until March 9, 2007, the Veteran's service connected 
bilateral hearing loss was manifested by auditory acuity 
level of no more than Level II in the right ear and Level V 
in the left ear.

2.  Since March 9, 2007, the Veteran's service-connected 
bilateral hearing loss has been manifested by auditory acuity 
level of no more than Level VIII in the right ear and Level 
VII in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to 
March 9, 2007 and to an evaluation in excess of 40 percent 
from March 9, 2007 for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran, dated December 2005 and April 2007.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claim that provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in claims for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, that 
further notice is not required.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances of 
this case.  In this regard, the RO obtained the Veteran's 
service treatment records from the National Personnel Record 
Center (NPRC).  The RO also obtained the Veteran's Social 
Security Administration Disability records and afforded the 
Veteran multiple VA examinations.  In addition, the Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal.

However, the Veteran and his representative have argued that 
there was an error in the accomplishment of the duty to 
assist and that this has prejudiced the Veteran in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  The Board notes that, in Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the Court held that, relevant 
to VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  In this regard, the September 2007 VA 
examiner specifically noted the Veteran's complaint that his 
greatest difficulty was understanding speech over the 
telephone.  The August 2006 VA examiner also specifically 
noted that the Veteran's situations of greatest hearing 
difficulty were the TV, telephone, and one on one.  While the 
September 2007 VA examiner did not specifically address any 
other functional effects caused by the Veteran's bilateral 
hearing loss disability other than difficulty understanding 
speech over the telephone, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the September 2007 VA examiner failed to address many 
of the functional effects of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
specifically include the August 2006 VA examination report 
which shows that the Veteran claimed that the hearing loss 
only moderately affected him while doing chores, shopping, 
exercise, recreation, and feeding, and only mildly affected 
his traveling, adequately addresses this issue.  This 
examination also notes that the Veteran does not work.  
Therefore, while the September 2007 VA examination might be 
construed as defective under Martinak, the Board finds that 
no prejudice results to the Veteran in that the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that his hearing loss is not 
correctly evaluated. The VA's Schedule for Rating 
Disabilities (Rating Schedule) determines the disability 
ratings that apply in each case, 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial rating of higher than 10 percent for bilateral 
hearing loss prior to March 9, 2007.  The Board also finds 
that the preponderance of the evidence is against a rating 
higher than 40 percent for bilateral hearing loss since March 
9, 2007.  In particular, three audiological examinations 
provide evidence against the Veteran's claim.

First, the Veteran was afforded a VA audiological evaluation 
in October 2005 to determine the severity of his hearing 
loss, which found that the pure tone thresholds, in decibels, 
were as follows:


HERTZ




1000
2000
3000
4000
Average
RIGHT
45
65
80
95
71
LEFT
60
80
100
100
85

Speech discrimination was 96 percent in the right ear and 80 
percent in the left.

An audiological evaluation was provided with similar findings 
in February 2006, but speech discrimination findings were not 
reported in the left ear, so this examination cannot be used 
for rating purposes.

Second, the Veteran was afforded a VA audiological evaluation 
in August 2006 to determine the severity of his hearing loss, 
which found that the pure tone thresholds, in decibels, were 
as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
35
60
80
90
66
LEFT
60
60
65
65
63

Speech discrimination was 92 percent in the right ear and 88 
percent in the left.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
and Table VIA to these results shows that the Veteran's 
hearing loss warrants entitlement to an initial rating of 10 
percent for bilateral hearing loss prior to March 9, 2007.  
Entering the category designations for each ear into Table 
VII, produces a disability percentage evaluation of 10 
percent for each audiological evaluation.  The October 2005 
VA examination indicated that the average decibel loss was 71 
for the right ear and speech discrimination for that ear was 
96 percent.  This corresponds to Level II hearing in the 
right ear. For the left ear, the average decibel loss was 85 
and the speech discrimination was 80 percent.  This 
translates into Level V hearing for the left ear.  

However, the findings indicate that the Veteran's left ear 
hearing loss should also be considered under the provisions 
of 38 C.F.R. § 4.86, for ratings based on exceptional 
patterns of hearing impairment, since the VA examination 
demonstrated pure tone thresholds at each of the four 
specified frequencies over 55 decibels.  Under 38 C.F.R. § 
4.85, Table VIA, his left ear hearing loss would correspond 
to Level VIII.  The right ear will continue to be considered 
at Level II. 

The August 2006 VA examination yielded similar results.  At 
the time of this examination, the average decibel loss was 66 
for the right ear and speech discrimination was 92 percent, 
which translates to Level II hearing in the right ear.  The 
average decibel loss for the left ear was 63 and the speech 
discrimination was 88 percent, which translates into Level 
III hearing for the left ear.  However, the findings indicate 
that the Veteran's left ear hearing loss should also be 
considered under the provisions of 38 C.F.R. § 4.86, for 
ratings based on exceptional patterns of hearing impairment, 
since the VA examination demonstrated pure tone thresholds at 
each of the four specified frequencies above 55 decibels.  
Under 38 C.F.R. § 4.85, Table VIA, his left ear hearing loss 
would correspond to Level V. The right ear would continue to 
be considered at Level II.  When the values from either VA 
examination are plotted on Table VII, it is apparent that the 
currently assigned initial rating of 10 percent for the 
Veteran's bilateral hearing loss is accurate and appropriate.

For the Veteran's claim for entitlement to a rating higher 
than 40 percent for bilateral hearing loss since March 9, 
2007, the Veteran was afforded a VA audiological evaluation 
in September 2007 to determine the severity of his hearing 
loss.  An audiological evaluation in September 2007 showed 
pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
55
60
75
75
66
LEFT
55
65
65
75
65

Speech discrimination was 48 percent in the right ear and 52 
percent in the left.  

This corresponds to Level VIII hearing for the right ear and 
Level VII hearing for the left.  However, the findings 
indicate that the Veteran's hearing loss should also be 
considered under the provisions of 38 C.F.R. § 4.86, for 
ratings based on exceptional patterns of hearing impairment, 
since the VA examination demonstrated pure tone thresholds at 
each of the four specified frequencies of 55 decibels or 
above.  Under 38 C.F.R. § 4.85, Table VIA, his left ear 
hearing loss would correspond to Level V and his right ear 
hearing loss would correspond to Level V.  Since the Roman 
numeral designation for Table VI is higher, this is the level 
that will be used for rating.  After plotting the hearing 
loss findings on Table VII, the Veteran continues to be found 
to warrant a 40 percent disability rating.

Through his representative, the Veteran contends that it is 
necessary that the Veteran's hearing loss be evaluated in an 
environment that accounts for the effects of the hearing loss 
on his ordinary conditions of life, not evaluated in a sound 
controlled room.  This contention is insufficient to 
establish entitlement to a higher schedular evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered." Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes an initial rating of 10 percent prior to March 9, 
2007 and a rating of 40 percent since March 9, 2007.  Also, 
as previously discussed, the medical evidence of record does 
address the functional effect of the Veteran's hearing loss 
on his daily life.

Therefore, in conclusion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of an initial rating higher than 10 percent and a rating of 
over 40 percent since March 9, 2007.

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) have also 
been considered.  When the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule will not adequately compensate the Veteran 
for his service-connected disability, referral for 
extraschedular consideration is indicated.  Neither frequent 
hospitalization nor marked interference with employment due 
to the Veteran's service-connected bilateral hearing loss has 
been demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

The Board notes that the Veteran is elderly, has a disabling 
back condition, and does not work.  In the Veteran's July 
1990 Social Security Administration decision, it states that 
the Veteran had not engaged in substantial gainful activity 
since 1985, which is approximately a decade before the 
hearing loss claim.  The disabilities listed in this decision 
were of the neck, back, and wrists, as well as shoulders and 
headaches.  In the type and dates of post-service employment 
section of the August 2006 VA examination, it states that the 
Veteran has been disabled due to back condition in 1985.  In 
addition, in the general occupation section of the diagnosis 
section, it states that the Veteran is not employed.  Since 
the Veteran is not employed, the hearing loss does not cause 
marked interference with his employment.  The Board also 
notes that there is no evidence that the Veteran is 
frequently hospitalized for his hearing loss.  Therefore, the 
Board finds that a referral for extraschedular consideration 
is unwarranted.


ORDER

An initial rating for bilateral hearing loss in excess of10 
percent prior to March 9, 2007, and to an evaluation in 
excess of 40 percent from March 9, 2007, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


